      Case 2:17-cv-00818-MHT-SRW Document 73 Filed 04/09/21 Page 1 of 1


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRANDON HOWARD,                     )
                                    )
      Plaintiff,                    )
                                    )         CIVIL ACTION NO.
      v.                            )          2:17cv818-MHT
                                    )               (WO)
J. ANGLIN, et al.,                  )
                                    )
      Defendants.                   )

                                   ORDER

      In their response to the court’s order to show cause

(Doc. 72), the defendants stated that they do not object

to plaintiff Brandon Howard being provided with a copy of

the Investigation and Intelligence (I & I) report and

related photographs previously filed in this case, but

they asked that the court enter a protective order to

ensure that the documents are not disclosed.

      Accordingly, it is ORDERED that, on or before April

13,   2021,     defense     counsel     is   to    submit     a   proposed

protective order for the court to enter.

      DONE, this the 9th day of April, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
